NOTE:

Applicant's arguments filed 26 January 2022 have been fully considered but they are not persuasive.

In response to applicant's argument that combining the teachings of Hlavac, Yuta, Tsou, and Pelletier would merely result in transferring an avatar between servers, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, in this case Hlavac teaches that users may customize an artificial intelligence for each interactive character to operate on user and environment inputs (abstract; paras. 0006, 0099-0108, 0135-140; etc.) while Pelletier teaches each user is connected with a managing server via a user terminal through which they can control virtual avatars, and the data for the avatar may be moved between servers associated with different virtual spaces based upon movement of the avatar in the spaces of the virtual universe (para. 0054, etc.).  Therefore, even if the combination were to teach only transferring an avatar between servers, the avatar data in the combination of references includes a customized artificial intelligence.



/GEORGE GIROUX/Primary Examiner, Art Unit 2128